 ALAMO EXPRESS, INC.315Alamo Express, Inc. and Alamo Cartage CompanyandGeneral Drivers, Warehousemen and HelpersLocalUnionNo.968,GeneralDrivers,Warehousemen and Helpers Local Union No. 657,and General Drivers, Warehousemen and HelpersLocal Union No. '940, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Cases23-CA-2262, 23-CA-2408, and 23-CA-2459March 13, 1968DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn October 2, 1967, Trial Examiner Horace A.Ruckel issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint and recommended thatthose allegations be dismissed. Thereafter, theRespondent and the General Counsel filed excep-tions to the Trial Examiner's Decision together withsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Boardhasconsidered theTrial 'Examiner'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner as herein modified.1.Various Teamsters locals have repeatedly at-tempted to organize Respondent' but, until the1965 election, had been unsuccessful. On May 20,1966, however, the Charging Parties herein, allTeamsters locals,' received Board certification. Weconcur with the Trial Examiner's finding that'' theRespondent violated Section 8(a)(5) of the Act inadmittedly refusing to meet and bargain with theUnion as the certified bargaining representative ofits employees.In defense of its admitted failure to bargain, theRespondent argues that the Union has notrepresented an uncoerced majority of its employeesin spite of the certification. Among other things,the Respondent contends that Rogelio Gutierrez,whom the Trial Examiner found to be a supervisorwithin the meaning of the Act, exerted undue in-fluence upon his subordinate employees in favor ofthe Union unbeknown to the Respondent until aftersuch time as objections could have been taken tothe July 1965 election. The Trial Examiner, citingProducers, Inc.'andGenesco, Inc.,'held that objec-tions to the election could not be relitigated- in thepresent case and thus did not consider on its meritsRespondent's contention that Gutierrez' prounionactivities constituted newly discovered evidence ofconduct which requires the setting aside of theelection.We have, however, considered this as-serted defense to the alleged 8(a)(5) violation ofthe Act, and find it to be without merit.Unlike the Trial Examiner, we are not persuadedthat Rogelio Gutierrez, during his temporary ser-vice as a dock foreman, was in fact a supervisorwithin themeaning ofthe Act. It is conceded by theGeneral Counsel that certain of Respondent's regu-lar dock foremen were supervisors. However, theGeneral Counsel contends, and we agree, that thecircumstances surrounding Gutierrez' assignment tothis position as well as he nature of the actual du-ties he performed milit to against a finding that heserved in such supervisory capacity during theperiod immediately prior to and after the election.This longtime employee of the Respondent had inthe past filled in or assisted in the position of dockforeman from time to time when vacancies oc-curred because of vacations or otherwise. However,he never accepted more than temporary status inthispositionuntilsuch time as he would bereplacedby the regular or newly appointedforeman. In the presentinstance,when the regulardock foreman left, he agreed only to help "clean upthe dock," i.e., to see to it that the freight whichhad been piling up, once again started to move; andhe agreed to act in this capacity only until suchtime ashis Employer could findsomeone'to takeover fully the duties of dock foreman.-'Emerging from these earlier organizing campaigns there is presentlypending before the Fifth Circuit the Board's petition to have the Respon-dent adjudged guilty of civil contempt.N L.R B. v. Alamo Express, Inc. andAlamo Cartage,395 F.2d 481 (C.A. 5). Board orders were enforced by theFifth Circuitagainst Respondent in 1959(119 NLRB 6) and again in 1964anorder(not published in NLRB volumes) was enforced in Case 21,456(unreported) on July 10, 1964) Each of those cases involved violations ofthe Act similar to those involved in the present case. The pending petitionfor civil contempt is based largely on the same violations of the Act allegedin the present case, most of which occurred at or near the time of the July28-29, 1965, electionzHereinafter referred to as the "Union "133 NLRB 701.4 161 NLRB 1130170 NLRB No. 26 316DECISIONSOF NATIONALLABOR RELATIONS BOARDIn this regard he was not only reluctant to assumethe title of dock foreman, even on a temporary ba-sis,but the record quite clearly establishes that hedid in fact refuse to act as a supervisor as that termisdefined in the Act. He, did, of course, see to itthat the freight moved through the terminal and,after a few weeks, he did accept a 2-cent-per-hourwage differential _ along with an extra supply ofgasoline because the job required him to use hisown car in certain instances. However, he absolute-ly refused to take any kind of responsibility withoutfirstcheckingwith the terminal manager. Hespecifically refused to hire, fire, or discipline anyemployee. Admittedly, he informed the terminalmanager when there was a need for extra help inthe form of casual labor and, under the specificrequests of the terminal manager, he, or someoneelse,would call or go to a nearby employmentagency and request the needed number of suchtemporary laborers. Even when employees wouldcall in and ask permission to be late' for, or absentfrom, work or when they would call in to report anillness,he would first consult with the terminalmanager before acceding to any particular em-ployee request. He never fired anyone, and he ab-solutely refused to discipline any employee evenwhen he believed that an employee was improperlyconducting his work. Even then, and only on such arare occasion, might he mention the matter to theterminal manager, but he himself would not engagein any discipline of another employee.Moreover, the direction that he did give his fel-low employees was of the most routine nature, suchas dispatching them to make various pickups anddeliveries. 'Furthermore,Gutierrez himself spentmore than half of his working time, while classifiedas dock foreman, in making pickups and deliveries,just as he had done when he was a driver. Finally,although Respondent admitted generally that itsdock foremen were supervisors within the meaningof the Act, it apparently did not actually regardGutierrez as falling within this category. Thus, inaddition— to its acquiescence in Gutierrez' uniqueand highly individual acceptance of only limitedauthority, as detailed above, Respondent includedGutierrez' name on the voting list it prepared forthe election and permitted him to cast an unchal-lenged ballot in the July 1965 election even thoughhe was classified as a dock foreman. Therefore, webelieve, and so find, that Gutierrez, exercising nomore authority than that of a leadman, was not asupervisor, within the meaning of the Act duringthis last period in which he was classified as a dockforeman, commencing sometime in April 1965 andending on September 20 of that year when he wasdischarged. Accordingly, we do not believe that theunion sympathies and alleged-prounion influence ofGutierrez,who was not a supervisor, whetherdiscovered before or after the time objections couldhave been filed to the 1965 election, in any waymitigate against the validity of, the certification inthat election or constitute a sufficient defense inthe, present instance to the Employer's admittedfailure to bargain with the Union as the certifiedrepresentative of its employees. Furthermore, it isclear that any influence Gutierrez might have hadon the other employees could in no way be con-sidered as coercive because of his alleged super-visory status, for management's antiunion messagewas repeatedly made known to all employees,There is therefore no warrant for inferring that anyemployeewas induced to support the Unionbecause he believed, as a result of Gutierrez' con-duct, that his Employer encouraged him to do so.For these reasons we sustain the conclusion of theTrial Examiner that the Respondent violated Sec-tion 8(a)(5) of the Act.2.We concur with the Trial Examiner that theSection 8(a)(3) violation of the Act alleged as toemployee Gutierrez should be dismissed. Althoughwe have found that Gutierrez was not a supervisorwithin the meaning of the Act, we do not believethat the General Counsel has sustained his burdenof proof in establishing that this employee was dis-criminatorily discharged. In its defense to the Sec-tion 8(a)(5) allegation, the Respondent assertedthat it had no knowledge of Guitierrez' union sym-pathies and activities until the complaint in thepresent case was filed. Moreover, in his brief theGeneral Counsel concedes that there is no directevidence which would show company knowledge ofGutierrez' union activities prior to that time. Infact, the only evidence on the subject appearing inthe record would indicate that the Respondent hadno such knowledge. Both the testimony of Gutier-rez and Terminal Manager Taylor establish that thelatter gave Gutierrez money just prior to the elec-tion for the purpose of buying beer for the em-ployees at the terminal. Gutierrez further testifiedthat he was instructed to attempt to influence themen to vote against the Union when he bought thebeer. In any event, it strains credulity to accept theidea that Respondent's terminal manager would at-tempt to treat his employees to refreshments on theeve of the election in order to influence their vote,as assertedby the General Counsel, by deliberatelyassigning a known union proponent to the task,hence buying the men the beer and soliciting themto vote against the Union. Accordingly, we do notbelieve that the General Counsel has sustained hisburden of proof in establishing that Gutierrez'dischargewasdiscriminatoryandmotivated ALAMO EXPRESS, INC.317because of his known union activities. Therefore,we concur in the dismissal of the Section 8(a)(3)violation of the Act alleged as to this employee.3.We concur with the Trial Examiner's conclu-sion that employee Rafael Perez was discriminatori-lydischarged by the Respondent in violation ofSection 8(a)(3) and (1) of the Act. In addition tothose matters detailed by the Trial Examiner in thisregard, we note the following:Until Perez' prounion convictions were suddenlyand unmistakably made known to the Respondentabout the time of the July 28-29 election in 1965,the Respondent persistently encouraged him to as-sume -management responsibilities.Perezhadserved as a sales representative in Laredo and as aterminal manager both at Hebbronville and at Fal-furrias. Each time, however, and at his own request,he was permitted to return to the San Antonio ter-minal asa pickup and delivery driver. It is clearthat Perez, in spite of his refusal to accept manage-ment responsibilities, was in fact a trusted and effi-cient employee. However, in June 1965 he joinedthe Union and thereafter solicited some 15 unionmembership applications from the employees at theSan Antonio terminal and attempted to solicit stillothers at the Laredo and Falfurrias stations. Justprior to the July 28-29 election and in response tothe coercive antiunion statements made to him andemployee Davis by Dock Foreman Brown, Perezmade his own prounion views well known not onlyto Brown but to Night Shift Foreman Parr as well.A few days after the publication of the tally of bal-lots cast in the election, on August 8, Perez wasdischarged, ostensibly for being involved in a minoraccident which damaged the roof of a trailer he washauling, the details of which are thoroughly docu-mented by the Trial Examiner. Although not men-tioned by the Trial Examiner, it is clear thatRespondent, engaged as it was in the cartage busi-ness,was not unuse to the occupational hazards ofboth minor and serious accidents involving its trac-tors and trailers. Perez, of course, had been in-volved in a previous minor accident which at thetime appeared to have been a routine event and ofno special concern to management. In fact, he wasoffered the position of terminal manager of the Fal-furrias station subsequent to that accident. Further-more, employee Davis testified that in December1964 alone he was involved in three separate andserious driving accidents, at least two of which in-volved damage to vehicles other than those ownedby Respondent. Employee Davis, of course, was notdischarged at that time and, in fact, continued towork for the Respondent for a year or morethereafter.Thus, against this background of astronglyexhibitedunionanimus, the suddendischarge of an efficient, trusted, and longtime em-ployee, occurring shortly after Respondent hadbecome aware of his aggressive prounion activitiesand allegedly for negligence in a driving mishap,taken together with the well-established Respon-dent attitude of being so inured not only to minorbut to serious traffic accidents as a regular part ofdoing business in the trucking industry that it didnot exact penalties against its drivers so involved,compels us to conclude; as did the Trial Examiner,that the Respondent discharged Perez solelybecause of his deep involvement in union matters inviolation of Section 8(a)(3) and (1) of the Act.4.We concur, in general, with the Trial Ex-aminer's findings and conclusions of independentSection 8(a)(1) violations of the Act. We note ini-tially, however, that the Trial Examiner, in referringback to his discussion and findings respecting thedischarges of employees Perez and Fonteno, stated,perhaps inadvertently, that he had found that theRespondent had illegally interrogated these twoemployees. The fact of the matter is that althoughthese employees were the subjects of threatening orcoercive statements, they- were not interrogated.Prior to Perez' discharge, both he and employeeDavis were informed by Supervisor Brown that ifthe Union "took over," Alamo President Walker"would sell the rights to Central Freight Linesbecause she couldn't operate on the basis of unionwages." Earlier in his decision, the Trial Examinercorrectly found this to be a coercive statement.Similarly, in making his findings regarding the dis-criminatory discharge of Fonteno, the Trial Ex-aminer detailed the coercive statements made tothis employee. During the period of the ' election,Fonteno was repeatedly referred to as a "unionlover" by his supervisors during the regular courseof the working day and in the presence of other em-ployees. Again, for the reasons stated by the TrialExaminer, the Section 8(a)(1) fording is justified.In addition to the Section 8(a)(1) violationsemerging from the conduct of Supervisor Aldretespecified by the Trial Examiner, it should also- benoted that in his own testimony Aldrete admittedtelling his subordinates that if the Union won theelection the Company would have to reduce thenumber of employees in the same manner as didone of its competitors which reduced its staff fromsome 1,200 to 400 employees after it wasunionized.We find this admitted statement to becoercive and a violation of Section 8(a)(l) of theAct.Finally, inasmuch as the Trial Examiner has givenexamples of the kinds of conduct perpetrated bythe Respondent which were violative of Section8(a)(1) of the Act without being exhaustive and 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout resolving credibility issues ormakingfindings on a great number of similar violations al-leged by the General Counsel, we deem it unneces-sary at this time to remand, because the effect ofsuch further findings would undoubtedly be cumu-lative.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Alamo Express, Inc.and Alamo Cartage Company of San Antonio, Tex-as, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified.1.Delete from paragraph 1(d) of the Trial Ex-aminer'sRecommendedOrder the followingphrase: "except to the extent that such right may beaffected by an agreement authorized by Section8(a)(3) of the Act, as modified by the LaborManagement Reporting and Disclosure Act of1959."2.Delete from paragraph 2(e) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided...."3.Delete from the second indented paragraph ofthe notice the phrase "or grant."4.Delete from the third indented paragraph ofthe notice: "except to the extent that such rightmay be affected by an agreement requiring mem-bership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) ofthe Act."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHORACE A. RUCKEL, Trial Examiner: This casecomes before me upon complaints of unfair laborpractices issued respectively on April 6, June 28,and September 15, 1966, by the General Counselof the National Labor Relations Board, through theBoard's Regional Director for Region 23 (Houston,Texas), against Alamo Express, Inc., and AlamoCartage Company, herein called jointly the Respon-dent, or Alamo, based upon charges filed by LocalUnions Nos. 968, 657, and 940, General Drivers,Warehousemen and Helpers of America, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, herein called the Union.The complaint (as consolidated for the purposesof hearing) alleges in substance that Respondent(1) from about May 23, 1966, has failed andrefused to bargain collectively with the Union asthe certified bargaining agent of its employees; (2)betweenAugust 6andOctober 26,1965,discharged five employees; and on June 28, 1966,two others, because of their union activity; and (3)on various dates engaged in other acts of inter-ference, restraint, and coercion. These activities ofRespondent are alleged to constitute unfair laborpractices within the meaning of Section 8(a)(1),(3), and (5) of the National Labor Relations Act,29 U.S.C. Section 154, herein called the Act.Respondent has filed an answer denying the com-mission of any unfair labor practices.Pursuant to notice I conducted a hearing on vari-ous dates between October 4, 1966, and January13, 1967, at San Antonio, Houston, Brownsville,Galveston, and Laredo, Texas, at which the partieswere represented by counsel. At the conclusion ofthe hearing the parties waived oral argument. Sub-sequently, the General Counsel and the Respondentfiled timely briefs.Upon the entire record in the case, and from miyobservation of the witnesses, I make the following;FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent Alamo Express, Inc., is a Texas cor-poration having its principal office and place ofbusiness at San Antonio, Texas, and operating ter-minals in SanAntonio, Laredo,Brownsville, andother cities in Texas,and is engaged in intrastatetransportation of freight by motor vehicle withinthat State, under licenses issued by Interstate Com-merce Commission and the Railroad Commissionof Texas. Alamo Cartage Company is a Texas cor-poration with its principal office and place of busi-ness inSan Antonio, Texas, and operating from ter-minalslocatedinSanAntonio,Laredo,Brownsville,and other cities inTexas,where it isengaged in pickup and delivery of local freightunder authority granted to Alamo Express.Alamo Express employs all the over-the-roaddrivers and dock employees utilized in Respon-dent's common carrier motor transportation opera-tion.Alamo Cartage employs all local pickup anddelivery drivers utilized in Respondent's commoncarrier transportation operations. The two compa-nies are affiliated businesses with common officers,ownership, directors, and operations, and constitutea single, intergrated business enterprise, and saiddirectors and officers formulate ' and administer acommon labor policy for the enterprise.'Subsequent to the close of the hearing the Respondentmoved the TrialExaminer to reopen therecordto receive Resp Exh 22 inevidence. TheGeneral Counsel having beenserved with a copy of thismotion, and havingentered no objection,Respondent's motion is granted and the exhibit isreceived ALAMOEXPRESS, INC.During the 12 months preceding the issuance ofthe complaint, Respondent's gross revenues were inexcess of $500,000 and of this amount an excess of$100,000 was received for interchanging and inter-lining freight that was destined for or shipped frompoints outside the State of Texas. The complaint al-legesandRespondent'sansweradmits,thatRespondent is engaged in commerce within themeaning of the Act.[I.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting em-ployees of Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. TheRefusal To BargainThe appropriate unit and the Union's certificationtherein;the refusal to bargainPursuant to an agreement of the parties,an elec-tion by secret ballot was conducted on July 28 and29,1965,among the employees in the followingagreed-upon appropriate unit:All over-the-roaddrivers, city pickup and delivery men, dockmen,helpers, checkers,and mechanics at all the Respon-dent'sterminals;excludingofficeclericalem-ployees, guards,watchmen,salesmen,solicitors,and supervisors as defined in the Act. At the con-clusion of the election,a tally of ballots showedthat of about 424 eligible voters,202 cast ballotsfor and 198 cast ballots against the Union. Therewere 3 void ballots and 21 challenged ballots. OnAugust 5 the Union filed objections to the election,and a hearing was held on the challenged ballotsand objections before a Hearing Officer on variousdates in October and November 1965. Thereafter,on February 9, 1966, the Hearing Officer issued hisReport and Recommendations to which theRespondent filed exceptions with respect to 14challenges,and the Union filed exceptions relatedto certain recommendations.On May 5,1966, the Board orded that the chal-lenges to the ballots of certain named individuals beoverruled and that the ballots be opened andcounted. As a result of the counting of these ballotsthe Union received a majority of the votes cast anditwas issued a Certification of Representation onMay 20.On the same day it was certified,the Union wroteRespondent requesting a meeting to negotiate acollective-bargaining contract.The Respondent didnot reply, and has not replied,to the Union's letterbecause, its counsel states,"The company does notrecognize the Union as the representative of its em-ployees,"and again,"Of course,my whole defense'producers, Inc.,133 NLRB 701,704 See alsoGenesco, Inc ,161 NLRB11303Certainly it cannot be contended that he represented the Respondent's319isbased upon the fact that the challenged ballotsthat were uncounted should be counted and I con-tinually contest the majority of the Union."The Board has, however, settled the matter ofcounting, or not counting, certain of the challengedballots in a manner unfavorable to Respondent, andthis decision is binding upon me in the case at bar.The Board has said:'It is the policy of the Board not to allow aparty to relitigate in a complaint proceedingsuch as this one, the legal effect of matterswhich the party has already litigated and theBoard has decided in a prior representationproceeding.Respondent also contends that R.ogelio Gutier-rez, employed at its Harlingen terminal as dockforeman, was a supervisor within the meaning ofthe Act, and that he "organized and- exerted in-fluence in behalf of the Union prior to the election(a fact which came to Respondent's attentionsometime later) to such an extent that the result ofthe election would undoubtedly be influenced."Respondent, in its brief, points out that the Unionwon certification by a margin of only four votes.The supervisorydutiesofGutierrezarehereinafterdiscussed in connectionwithhisdischarge. I find him at the relevant time to havebeen a supervisor within the meaning of the Act. Itdoes not follow, however, that because he belongedto the Union, as he did, it must be supposed that,by reason of his supervisory capacity, he influencedemployees under his direction, four or five innumber, to vote for the Union who would not havedone so otherwise.' But however this may be, ob-jections pertaining to the election, including theeligibility of voters, were decided and, as previouslystated, cannot be relitigated here.Respondent, in refusing, admittedly, to meet andbargain with the Union as the certified bargainingrepresentative of its employees, has violated Sec-tion 8(a)(5) of the Act.B.The Discharges1.The San AntonioterminalRafael PerezPerez was first employed by Respondent in 198and worked continuously until his discharge on Au-gust 8, 1965. When he first came to work he drovea pickup and delivery truck in San Antonio. In Sep-tember 1961, Respondent made him a salesrepresentative in Laredo, where he worked for 7 or8months, and then, at his request, he resumedpickup and delivery driving in San Antonio. Shortlythereafter Respondent transferred him to Hebbron-ville as terminal manager. He was later returned toviewpointsinceRespondent's officersmade it abundantly clear byspeeches and letters to the employees, posters attached to its trucks, and byother means, that it wasunalterably opposed to the Union 320DECISIONSOF NATIONALLABOR RELATIONS BOARDSan Antonio at an increase in wages. In July 1965,he was offered the opportunity of transferring toFalfurrias as terminal manager. He agreed to try itfor 3 months. Again, at his request, he was trans-ferred back to San Antonio to his previous job as apickup and delivery driver. It is clear from therecord that -Perez was a trusted and efficient em-ployee.4Perez joined the Union in June 1965, and votedin the election of July 28-29. He obtained member-ship applications of about 15 employees at the SanAntonio terminal and solicited still others atLaredo.One day shortly thereafter, when Perezwent into the office of William Brown, daytimedock foreman, Brown, who was engaged in conver-sation with employee Joseph Davis, asked Davis ifhe knew if the Union "took over" Alamo, Respon-dent's president,Walker, "would sell the rights toCentral Freight Lines because she couldn't operateon the basis of union wages." At this point Perez in-tervened to say to Brown that the unionization ofRespondent would be -beneficial to the Companybecause higher wages, shorter hours, and otherbenefits would make the employees "satisfied andresult in increased efficiency." Brown testified thathe did not have any conversation with Perez orDavis about the Union. Davis' testimony was thatBrown said on this occasion that Respondent"could not afford to go Union," and asked what theemployees were going to do about it. He did not re-call whether Brown said Respondent would sell itsbusiness. I did not find Brown to be a convincingwitness and I find he made, in substance, the state-ments attributed to him by Perez, corroborated inpart by Davis.During the preelection period Perez alsodiscussed the benefits of the Union with Ray Parr,night dock foreman, advancing the same reasons hehad to Brown, but Parr made no rejoinder. It isclear that Respondent knew of Perez' activity in theUnion. I find that Brown's statement to Perez andDavis thatWalker would "sell the rights" inRespondent to Central Freight Lines if the Unionorganized Respondent's business constituted coer-cion within the meaning of the Act.On August 8, 1965, a week after the publicationof the tally of ballots cast in the election, Respon-dent discharged Perez under the following circum-stances.On the previous day, August 7, while en-gaged in his regular work of interchanging freightbetween Respondent's terminal and that °of CentralFreight Lines, the loaded trailer which he was haul-ing with a GMC tractor from Central to Alamoscraped the ceiling of an underpass on CommerceStreet, damaging the roof of the trailer and costingabout $200 to repair. Perez reported the damage atonce to Charles Bailey, terminal manager, andBrown, suggesting that they look at the trailer. In-aRespondent's brief states "During the last two or three years prior tohis termination, Respondent had attempted to encourage Perez in manage-stead, both of them told him to make out an ac-cident report on the usual form, which he did.On the following morning when Perez -reported-towork Bailey called him to his office anddischarged him, stating that about a year previ-ously, in 1964, he had had a similar accident at thesame underpass which had cost a similar amount ofmoney to repair in Respondent's own shop. Perezoffered to pay the cost of the repair rather than losehis job, but Bailey stated that it was against Respon-dent'spolicy to permit employees to pay fordamage to equipment.Brown testified as follows concerning the use ofthe city's several underpasses:Q. Now, going back two years have you is-sued or do you issue any instructions to yoursix wheel drivers or trailer drivers in referenceto how to haul those trailers around and whereto go?A. Yeah, we tell them -all to watch un-derpasses with these tall trailers, unless theycan go under don't go under them, unless theyknow they can clear them.Q. And are these instructions you, yourself,have issued to these drivers?A. Yes sir, every day-every time onego[es] out.-*Q. Now, I mentioned the name of a Mr.Ralph Perez to you. Have you issued theseinstructionsctions to Mr. Perez?A. Yeah, I have.*Q. Do you have cause to issue the instruc-tions you just testified to to'them-A. Yes, if its a tall trailer, you know what Imean, of course all of them are, tall now, but Itell them to watch all underpasses with this tallequipment, you know, some of them might notclear all of them.It does not appear from the above testimony thatBrown ever specifically instructed Perez, or his em-ployees, not to use the Commerce Street underpass,but only to watch all the underpasses, including theCommerce underpass,- and not to go under themunless they know they can clear them. The recordshows that the "tall trailers" used by Respondentare 13 feet 6 inches in height, and that the Com-merce underpass is 14 feet high, thus giving aclearance of 6 inches.On cross-examination, however, Brown enlargedhis testimony on direct examination and stated thathe told all the drivers, including Perez, not to usethe Commerce underpass, which he amended to"not to drive no tall-trailers under the underpass,"ment positions Each time Perez preferred to returned to driving " I findthis to be an accurate appraisal ALAMOEXPRESS, INC.but that "you can use your own judgement whenyou are driving if an underpass is high enough."The credited testimony of Perez is that almostdaily during the 6 months prior to his discharge hedrove Central trailers and Alamo trailers back andforth through the Commerce Street underpass. Onthe day before his discharge he pulled a loadedtrailer from the Central dock to the- Alamo dockthrough the Commerce underpass with an Interna-tional tractor. -There the trailer was unloaded andhe returned to the Central dock pulling the emptytrailerwith a GMC tractor.5 Ordinarily this wouldgive him sufficient clearance. On this occasion,however, the pavement on the right lane of the underpass, as he returned, was being repaired and hewas detoured by one of the workmen over to theother lane. Whether as the result of this changing oflanes, or for some other reason, the top of thetrailer scraped the roof of the underpass.CONCLUSIONSAlthough Brown's testimony is not without itscontradictions, I am of the opinion, and I find, thathis instructions to his drivers, including Perez, weresubstantially what he testified to on direct examina-tion.The drivers were not to go through un-derpassesunlessthey could be cleared. But I findincredible his assertion that he issues these instruc-tions "every day every time one goes out." Brown'sinstructions were no more than cautionary, and leftthe decision to the discretion of the driver. Thisconclusion is reinforcedbyPerez'credibletestimony that he used the Commerce Street un-derpass regularly in his work of transferring ship-mentsback and forth between Respondent's ter-minal and Central Freight Lines terminal. I think itimprobable that he could have done so without theknowledge of the dock foreman. Moreover, whenPerez reported to Brown that his trailer had beendamaged, ,Brown expressed no particular concern.Hel admitted that he did not inspect the trailer untilsome time later but merely told Perez to fill out 'areport form.It is conceded that Respondent had _tong con-sidered Perez a responsible, reliable employee withmanagement potentialities.When he joined theUnion he -attempted to convince Brown that itwould be to the best interests of Respondent torecognize it as the bargaining agent of the em-ployees. I find that his alleged violation of instruc-tions concerning the use of the Commerce Streetunderpass was a pretext only, and that the realreason for his discharge was his union interest andactivity.3212.The Harlingen terminalRogelio GutierrezThis employee was hired in September 1946 as atruckdriver's helper. He shortly became a pickupand delivery driver, which he remained until aboutApril 1965 when he was promoted to dockforeman. He was discharged on September 20, 5months later.The first question presented iswhether as dock foreman he was a supervisorwithin the meaning of the Act. If so, he is outsidethe protection of the Act and it will not be necessa-ry to consider the merits of his discharge.In April 1965, Lee- Mores, dock foreman, quitand Ingram, terminal manager, asked Gutierrez,who had been already performing some of Mores'duties, to take his place. According to Gutierrez,Ingram put this as requesting a favor and for thepurpose of clearing the _ dock of accumulatedfreight. At the end of 3 weeks Gutierrez reported toIngram that the dock was clear, a fact which In-gram could not help knowing if it were true, andsuggested thatRespondent get another dockforeman because he did not want the job. Ingram,however, asked him to continue as dock foremanuntil another was found, and Gutierrez acquiesced.In July, when Ingram was succeeded as terminalmanager by Everett Taylor, Gutierrez had a similarconversation with him. But he continued as dockforeman until September 20, 5 months after he as-sumed the job, when he was discharged.The General Counsel contends that Gutierrezwas not a supervisory employee because he had ac-cepted the job of dock foreman reluci antly, or onlyuntila substitute was found, and also that he didnot actually exercise such authority as to make hima supervisor within the meaning of the Act. Therecord does not indicate that the ' duties performedby Gutierrez differed in any respect from those ofMores, whose place he took. Mores, concededly,was a supervisor within the meaning of the Act, andthe complaint attributes to him and to four otherdock foremen certain coercive statements to em-ployees for which Respondent is, said by the com-plaint to be responsible because of the supervisorynature of their work. Guiterrez 'admitted that asdock foreman he had six drivers under hisdirection, and that among other duties he hiredextra employees when needed. I findthat Guiterrezat the time of his discharge, assertedly for a finan-cial irregularity,was a supervisory employee andwas not within the protection of Section 8(a)(3) ofthe Act. The complaint should be dismissed as tohim.' Perez' further credited testimony was that he could get a loaded Cen-be that an unloaded trailer sits several inches higher than a loaded trailer,tral trailer through the Commerce underpass with an International tractorand a trailer loaded or unloaded sits somewhat higher when attached to anor an unloaded Central trailer pulled by a GMC tractor,but not an un-International tractor than it does when attached toa GMC tractor.loaded Central trailer with an International tractor The reason was said to350-999 0 - 71 - 22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDJose Cavazoshim -that his station wagon had been seen at a meet-ing across the river in Neuvo Laredo a night or sopreviously,asked him if it was a union meeting, andfor the names of other employees present, sayingthat they would all be discharged when he found outwho they were. Martinez told him that he knewnothingaboutanysuchmeeting.Aldrete'stestimony is that the wife of an employee hadtelephoned him to ask if the Company was going tohave a roast across the river. He told her that heknew nothing about a roast, and went out on thedock and asked the first driver he came to, who wasMartinez, if he knew anything about it. Martinezsaid he did not,at the same time manifesting em-brassment, according to Aldrete, who did not pur-sue the subject further.I credit Aldrete's version of his conversation withMartinez for the following reasons. In the first placethere is no evidence that there was any meeting or"roast," of any kind,union or otherwise.Martinez,according to his own testimony, knew nothing of it.Moreover, Aldrete testified that he did not know atthe time that there was a union campaign inprogress, and did not find out until he received acopy of a-notice furnished by the Board's RegionalOffice for posting at the Laredo terminal. He couldnot recall how long before the election it was. It"could have been" a month. Martinez testified thathis conversation with Aldrete was about a week be-fore the election. If this was the case, it must havebeen after the notice was received by Aldrete, andthus he did know that the Union was organizingwhen he spoke with Martinez.Iwas not impressed, however, with the ability ofMartinez to remember dates. As will be seen later,he was mistaken as to the important, perhaps deci-sive,matter of the interval between an accidentwhich precipitated his discharge, and the dischargeitself.He testified it was 2 weeks. In fact it was 2days.Finally, I think it improbable that Aldrete shouldattempt to find out whether Martinez and other em-ployees had attended a union meeting, and at thesame time threaten him with discharge if he wastold. This was hardly calculated to elicit the infor-mation Martinez said was sought.On September 20, Martinez loaded on his truckthree crates of auto parts,consistingmostly ofgears, for delivery to a local concern. The value ofthe entire shipment was approximately$6,000; thatof the largest crate over $5,000. It weighed over aton.The loading necessitated the use of rollersunder the large crate,and when it was finishedMartinez drove away without removing them. Con-sequently,while driving through the streets ofLaredo, the crate rolled off the back of the truckand was smashed,scattering gears on the pavement.This employee came to work in October 1964 asa city pickup and delivery driver. His immediate su-pervisor was Lee Mores, dock foreman. He joinedthe Union and voted in the election of July 28-29,1965.ButtheGeneralCounsel'sbriefacknowledges that Respondent had no "directknowledge" of his membership, nor do I find any"indirect"knowledge.He was inactive as far as therecord reveals.When he reported to work on Sep-tember 18 his timecard was missing from the rackand Terminal Manager Taylor told him that he wasdischarged for stealing. About a week before thishe had been called to the office and asked byRespondent's auditor, oneHamilton,about adelivery to Rollins Machine, for which he collectedthe sum of $5.75. It is the custom for the driverswhen a shipment is paid for, to receipt for it on theoriginaldelivery sheet and turn the money over tothe cashier along with the duplicate delivery sheet.Cavazos admitted that Rollins Machine had paidhim this amount in cash, and insisted that he hadgiven it to Consuelo Vasquez, the cashier, by leav-,ing it on her desk while she was at lunch.Vasqueztestified that she found no such money on her deskupon her return and no delivery sheet. Unless thedriver's copy of the delivery sheet is returned at theend of the day to the cashier, she has no means ofknowing what a driver has collected until the audi-tor goes over the books several weeks, or evenmonths,later.There is no evidence as to whatbecame of the delivery sheet in this instance. As tothemoney, Cavazos paid Hamilton the sum inquestion, at the same time protesting his innocence.Taylor, a week later, after asking Cavozos for anexplanation,and after some investigation of thematter, discharged him.Ido not find Cavazos' account of this incidentconvincing.His story,if credited,pertains only tothe $5.75, and in no way accounts for the absenceof the copy of"the delivery sheet. He testified thiswas the only time he had ever collected moneywithout returning with the receipted copy. There istestimony that other drivers had previously beendischarged for not accounting for money received,and none that any such driver had not beendischarged.Under the circumstances I do not findthat the General Counsel has met his burden ofestablishing his case by a prepondence of the credi-ble evidence. I shall recommend that the complaintbe dismissed as to Cavazos.3.The LaredoterminalJose MartinezThis employee came to work in February 1961 asAldrete, who was coming out of a nearby restau-a truckdriver. About a week before the July elec-rant, witnessed the accident. He called the policetion, Terminal Manager Aldrete called him to hiswho roped off the street, and summoned anotheroffice where, according to Martinez, Aldrete toldtruck from the terminal. The gears were picked up ALAMOEXPRESS,INC.323piece by piece and taken back to Respondent'sdock. They were recrated and delivered to the con-signee on the following day, undamaged. On thenext day, September 22, Respondent dischargedMartinez6 for negligence.'No evidence was adduced that any other driverhad ever disregarded the rule in question, requiringthe removal of rollers from under crates after load-ing, and that Respondent in discharging Martineztreated him disparately. Martinez' last act of unionactivity so far as the record shows was his voting inthe election more than 2 months previously. Hisconversation with Aldrete, discussed above, even ifitoccurred, was a week before that. I find thatRespondent dischargedMartinez for legitimatebusiness reasons and not for his interest in theUnion.4.The GalvestonterminalA. J. FontenoLamar McGinnis, terminal manager, hired Fon-teno in 1962 as a truckdriver. At the time of hisdischarge in October 1965 he was second inseniority among the eight drivers at Galveston. Hejoined the Union and served as an observer in theJuly 1965 election. Before and after the electionMcGinnis and L. G. Cornet, dock foreman, repri-manded Fonteno on two or more occasions formisdeliveries ofmerchandise and ridiculed hismembership in the Union. The General Counselcontends that these misdeliveries did not in fact oc-cur, and that a campaign of harrassment of Fontenowas being mounted. Hence, according to Fonteno'stestimony, on various occasions when a truck froma unionized company pulled up at Respondent'sdock McGinnis would call out to Fonteno "Theregoes your union lover, Fonteno," and on one suchoccasion a fellow driver, Paul Leslie pointed toFonteno in McGinnis' presence, said "I know oneman [who is going to] vote for the Union."McGinnis denied Fonteno's testimony that hereferred to him as a "union lover." I was not im-pressed with McGinnis- as a witness. Moreover, Ju-liusBrazil, a driver with the longest period ofseniority,called as a Respondent witness, cor-roborated, Fonteno's testimony. ' On several occa-sions, according to Brazil, he had heard Fontenoand drivers from other companies referred to byMcGinnis as "union lover," and their trucks as"Fonteno's trailers."Shortly following the election, Cornet told Fon-teno that J. C. Penney Company had complainedthat he had left a delivery which did not belong tothem. When Fonteno went to Penney's he was toldin the receiving room that no such complaint hadbeenmade.On several occasions. McGinnischarged Fonteno with not calling in after he hadmade a delivery in another city, as was the rule,when in fact he had called in and reported to Cor-net.On the afternoon of October 26, 1965, while onhisway back to the terminal after completing hisdeliveries, Fonteno stopped by the office. of the De-partment of Agriculture on the seventh floor of thepost office, to see if there were any cotton samplesto pick up, parking his truck in front of the build-ing.His testimony is that he took the freight eleva-tor to the seventh floor where he inquired at theroom where the samples were kept if there wereany for shipment that day, and was told to waitwhile a check was made. Within 10 minutes or sohe was informed that there were none, whereuponhe went down the elevator and out to his truck.Parked near the building, in McGinnis' car, he sawLesliewho, as found above, had originallyidentified Fonteno to McGinnis as ,a union sup-porter.The testimony of McGinnis is that as he waspassing the Post Office he saw one of Respondent'sbob-tail trucks parked there and went up to theseventh floor to look for the driver as well as to seeif there were any cotton samples. He was told therewere none and that no Alamo driver had beenthere. He then went back to the terminal where hefound that the driver of the bob-tail was Fonteno,and he delegated Leslie to take his car and go tothe post office to see how long Fonteno remainedthere. Leslie's testimony is that he was parked atthe post office 2 or 3 minutes when Fonteno came"around the side of the post office," and got in histruck. Both men arrived back at the terminal al-most simultaneously.McGinnis said nothing to Fonteno at that timeabout his presence at the post,office, and insteadtold him that some one from Sykes Brothers hadcalled to say that Fonteno had left a wrong boxthere. Fonteno, on McGinnis' orders, went to Sykeswhere the employee who had signed Respondent'sfreight bill that morning told him that he had notcalled Respondent's terminal. Nevertheless, the twoof them checked the freight in question and foundno mistake in delivery. When Fonteno reported thistoMcGinnis, McGinnis told him that it seemed tohim that Fonteno did not want to do anything thathe was told to do, and then accused him of callingat the post office when he was not supposed to doso, and being off the job for an hour or more. Fon-teno replied that he was supposed to check regu-larly for cotton samples and denied that he hadbeen off the job, and accused McGinnis himself ofThough the General Counsel's brief contends that Respondent did notdischarge Martinez until 2 weeks after the accident, there is nothing in therecord to support this other than Martinez' own testimony that the accidentwas "about 2 weeks" before his discharge. Resp Exh. 17 is the bill ofload-ing covering the shipment.It shows that it was stamped and approved 'fordelivery on September 20, and delivered September 21.' Aldrete testified thatin his opinionMartinez' helper,who was standingin the body of the truck, could easily have been swept out of the truck bythe crate and injured, and that he was powerlessto stop its motion I do notconsiderthis far fetched. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDnot having been at the post office. The argumentbecame heated and McGinnis fired Fonteno, asser-tedly because he -felt that Fonteno had in effectcalled him a liar.'Conclusions-Although McGinnis testified that he dischargedFonteno because he felt- Fonteno had accused himof lying, although the short and ugly word was notused, this is so closely tied up with the question ofFonteno's presence at the ' Post Office, and _thejustification for it, that I find it necessary to discussthe whole event.In the first place, I accept it as true that Fontenodid stop at the post office. Leslie admitted thatwhen he first saw Fonteno he was coming aroundthe side of the building, He conceded that he couldhave come out the front door, which was out of hisrange of vision. Furthermore, no other explanationwas offered to account for the presence of Respon-dent's bob-tail truck at the post office other thanthat advanced by Fonteno that he was checking tosee if any cotton samples were ready to be pickedup.The question of whether Fonteno, althoughpresent at the post office, went up to the Depart-ment of Agriculture as he testified, is anothermatter.As related,McGinnis' testimony is thatupon seeing the company truck he himself went upto the office on the seventh floor and inquired ofJames Taylor and Clyde Carr, in charge of the cot-ton samples, if Respondent's driver, not naminghim, had been there and they replied that he hadnot, and that there were no samples to pick up.This was corroborated to some extent by bothTaylor and Carr, who testified that "about a year"previouslyMcGinnis had been to their office andasked if they had seen an Alamo driver there andthey said they had not. McGinnis did not name thedriver, and in any event they did not know anyAlamo driver by name.'Both Taylor and Carr testified that of the twocarriers who handled the samples, Alamo and Cen-tral Freight Lines, only Central drivers would stopat the office without first being called on thetelephone. On cross-examination Carr contradictedhimself as to this practice:0. Did he [McGinnis] come last year, Mr.Carr, and ask you other questions?A. Yes, he had been by and he came in tovisit and he asked me if, we had shipmentsgoing out that day, or something like that, orhow we were doing, as far as I know that is allthat he has ever asked.Q. Did he come by and ask you if you had ashipment going out?A. Yes.Q. How often would he do that?A.Whenever he would come by to see Mr.Smith,1° or if he was in the building, come tosee if there was anything going out-.Taylor, too, on cross-examination admitted thatMcGinnis would drop in and talk with Smith andask Taylor if there were any cotton samples to beshipped.McGinnis' further testimony is consistent withFonteno's testimony that he stopped daily for cot-ton samples. October was one of the busiest monthsof the year when it came to cotton samples, andpicking them up at the post office was an almostdaily occurrence:Q. How frequently do you in the course ofyourduties asterminal manager handle cottonsamples?A.We have cotton samples every day.Q.When does [the cotton shipping season]usually come?A.-We have the season whenever theypick cotton down here in the. Valley and WestTexas-and we run three or four heavy monthsand then it drops off.Q. And it usually startssometimein the latesummer orearly fall?A. Yes, sir.Q. And that is what was happening in Gal-veston in 1965 when Mr. Fonteno was youremployee?A. Right.Q. And you say the Company picks up cot-ton samples approximately every day duringthatseason?A. Yes.ttIn view of the above evidence which shows thatalmost daily in October 1965 Respondent receivedlarge shipments of cotton samples and could counton this as a regular thing for 4 months, I think itmost probable, and I find, that Fonteno had stand-ing instructions, as he testified, to stop by the postoffice every afternoon between 2 o'clock and 4o'clock to pick up the cotton samples. That therewere none on October 26 was an exception. I credithis testimony on this point rather than that of Mc-Ginnis. As to the .testimony of Taylor and Carr, Ifind it of little value as corroborating McGinnis'testimony that he asked for but could not find Fon-teno, as neither Taylor nor Carr, as they stated,knew Fonteno by name. McGinnis mentioned noname, and neither could recall when it was thatMcGinnis inquired for an Alamo driver except that'This was his testimony on directexamination:Q. Now would you tell us why youterminated or discharged Fon-teno?A -Well I will terminate anybody that will call me aliar.-you canget by with almost anything withme, butjust don't call me a liar andthat I was not there-.9In addition to Alamo drivers, drivers from other companies pick upsamples10C. M. Smith, the supervisor of Taylor and Carr.11McGinnis further stated that during the fall and winter the Respondent"will run anywhere, I think from a hundred to a hundred and fifty sacks ofcotton samples a night[i.e, afternoon],sometimes more." ALAMOEXPRESS, INC.itwas "about a year ago." Their reliability as wit-nesses is further impaired by their testimony thatAlamo never called for shipments unless it firstcalled on the telephone, for both subsequently con-ceded that it was not unusual for McGinnis himselfto drop by to "see if there was anything going out,"specificallymentioning cotton samples, accordingto Carr. I think it probable that both Taylor andCan had in mind periods of the year other than the4 busy months in the late fall and early winter,when Alamo picked up cotton samples only whenbeing called. I do not credit their testimony as itpertains to October 1965.12So much for the question of whether on October26 Fonteno called for cotton samples in line ofduty. I fund that he did. There remains the questionof whether Fonteno spent the 1 hour. at the post of-fice, or elsewhere;, which McGinnis accused him ofspending. McGinnis, according to his own account,when he saw Respondent's truck at the post office;went immediately to the seventh floor to be toldthat no Alamo driver had been there. The hour ormore that he spent looking for Fonteno he accountsfor by saying that he sat in his car on the streetwaiting for him. This, he says, was for about 45minutes. I think it grossly exaggerated.So far as the immediate cause which Respondentadvances for Fonteno's discharge-that he calledMcGinnis, his supervisor, a liar-this amounted tono more than Fonteno's heatedly expressed disbe-lief that McGinnis had gone up to the Departmentof Agriculture. Under the circumstances I do notfind ,Fonteno's conduct to amount to insubordina-tion.As is amply demonstrated by the record,Respondent was hostile to the Union and knew ofFonteno's part in it by reason both of his role as anobserver at the election, and Leslie's havingpointed him out in McGinnis' presence as an activeunion adherent. Thereafter, McGinnis repeatedlyridiculed him as a "union lover" and on at leasttwo occasions, one of them just prior to hisdischarge, falsely charged him with misdeliveringfreight. This hostility culminated in his discharge.5.TheHouston terminalWillie Rodney and Jodie JeffersonRodney and Jefferson were employed as pickupand delivery drivers at the time of their dischargeon July 28, 1966. They were both known to beunion adherents and Rodney had been designatedas an alternate union observer at the election a yearpreviously.The facts surrounding the dischargesare not in dispute and are as follows:On the afternoon of his discharge Rodney was in-structed by Daily, day dock foreman, to make a12 It will be recalled that according to Fonteno,he went to the shippingroom and asked at the door if there were any samples and was told by someemployee that he would check He was gone 10 minutes and returned to325pickup at thepremisesof Southwestern Pipe Com-pany in Houston. When he arrived there he saw agroup of pickets and ascertained that. they were onstrike against Southwestern. The strikingunion wasnot the union involvedin this case.Rodney calledDaily and told him that the Southwestern em-ployees wereon strike.Dailey switched the call toHenryWalker,Respondent's - vice president incharge of operations, and Rodney told him thatSouth-western was onstrike and that he did notwant to cross the picket line. Walker said the strikehad nothing to do with Respondent, to which Rod-ney replied that he was the one who would have tocross the picket line. Walker told him: "If a mancan't cross a picketline I can'tuse him." WhenRodney asked if that meant he was fired Walkersaid that it did. Upon arrival at the terminalWalker, in a renewal of the conversation, told Rod-ney that it was the Company's policy to require itsemployees to cross picketlines,and confirmed hisdischarge.Respondent then assigned Jefferson to pick upthe merchandise at Southwestern, without mention-ing the picketline orRodney's having refused tocross it.When Jefferson saw the picket line he wastold that another driver from Alamo had just previ-ously refused to cross it. Jefferson also refused tocross it and phoned the terminal and reported toTaylor, night dock foreman. Jefferson told him thathe could not cross the picket line. Taylor said hemust and that one man had already beendischarged for refusing to do so. At the terminal,Jefferson repeated to Crawford,terminal manager,that he was sorry but that he could not cross thepicket line. Crawford told him, as Dailey had Rod-ney, that "as long as you work for Alamo you haveto cross the picket line," and discharged him. A fewdays later when he called for his paycheck, Walkeracknowledged that he had never had any com-plaints asto his work, but that if he worked forAlamo he would have to cross any and all picketlines.That was company policy,ConclusionsThe General Counsel relies onOvernight Trans-portation Company(154 NLRB 1271) as stating thelaw covering employees discharged for refusing tocross picket lines at other places of employment;while Respondent relies onRedwing Carriers, Inc.(137 NLRB 1545). Both cases affirm that refusal tocross a picket line is protected concerted activity,but each seeks to balance this right against the em-ployer's opposing right to replace employees sorefusing, to preserve the efficient operation of hisbusiness. InRedwing,the Board pointed out, theeight discharged drivers were permanently assignedsay therewere none I think itunlikely thatthis person was eitherTaylor orCarr, sinceeither oneof them wouldhave known the situationwithoutchecking This would account for their not having seen any Alamo driver 326DECISIONSOF NATIONALLABOR RELATIONS BOARDto certain projects of the employer's customer, andit upheld their discharge as lawful, pointing out thatitbecame necessary to reassign other employeesfrom their regular jobs and to hire new men to dotheir work, The Board also pointed out that this oc-curred in a context totally devoid of unionanimus.InOvernight,the company's pickup men were notassigned to regular routes. They received pickup as-signments by radio continually during the course ofthe day, and adjustments in the assignment oftrucks, the Board observed, would seem common-place.13- There was no showing that the -refusal of adriver to cross a -picket line rendered him incapableof performing his job, or that it disrupted the em-ployer's business.Clearly, the facts in the instant case correspondmore closely with those inOvernightthan withthose inRedwing.It has already appeared, and therecord further reflects, that the Respondent washostile to the Union, discharged three driversbecause of their activity on its behalf, and on vari-ous occasions, by various officers and supervisors atall the terminals, made known their determinationnot to deal with it. Furthermore, as inOvernightand in contrast withRedwing,Rodney and Jeffer-son had no permanent assignments but picked upand delivered merchandise as the occasion arose. Itrequired no revision of Respondent's method ofoperations to dispatch Jefferson in place of Rodneyas it did another driver in place of Jefferson.Granted that this may have been an inconvenience,I find it short of overcoming the employees' coun-tervailing right of concerted, collective activity.Finally, inOvernightthe Board observed that theemployer, in terminating the driver, "equated theemployee's refusal to cross the picket line with anact of insubordination, showing little or no regardfor the countervailing employee rights that were ex-amiined and balanced inRedwing."In the case atbar, Respondent showed no regard at all for these"countervailing rights," and adopted and declared,for the benefit of all and sundry, a policy whichthere was no room for the legal test adopted by theBoard, and which required the discharge of all em-ployees who refused to cross a picket line, in ad-vance of all specific confrontation of opposingrights, and automatically excludes from the con-;sideration of the employer those' facts and circum-stances by which the Board distinguishes cases oftheOvernighttype from those more resemblingRedwing.I conclude and find that Respondent by discharg-ing Rodney and Jefferson violated the Act.13The record does not reveal whether any of Respondent's trucks areequipped with radio. The practice is, however, for the driver to call the ter-minal for furtherinstructionsafter completinghis assignedpickups anddeliveriesC.Other Alleged Acts of Interference,Restraint, andCoercion1.The speeches of Respondent's officers; the partyat MatamorosAs has been found above in connection with thedischarge of Perez and Fonteno, supervisors ofRespondent interrogated them concerning theirunion activities. Other alleged individual interroga-tionsand threats by foremen are hereinafterdiscussed. First, however, it should be understoodthat these activities of supervisors, took placeagainst the background of a systematic antiunioncampaign by Respondent's officers including Mrs.J.LeeWalker,Respondent's president,HenryWalker, vice president, and L. W. Stephens, vicepresident in charge of operations. A prominent fea-ture of this campaign was a tour of all Respondent'sterminals involved in this case, where they ad-dressed the assembled employees. In general, Pre-sident Walker led off with a set speech, seconded atone or two terminals by Vice President Walker orStephens who sat on the platform with her. Shespoke in English, and since most employees un-derstood that language imperfectly, if at all, her re-marks were translated by bilingual supervisors. Sherecounted the history of Respondent from itsbeginning under the management of her deceasedhusband, her struggle to keep it a going concern,and particularly a lengthly lawsuit with a competingtrucking company, the recent and successful con-clusion of which would perhaps make it possiblebefore too long to give something in the way of araise in wages. She would not, however, sign a con-tract which would bankrupt Respondent. She citedanother company which did sign a contract with theUnion. This company had lost business as a result,and now had about half the number of employees itpreviously had. She denied saying, as several wit-nesses testified, that she would close down Respon-dent's operations, or sell the Company or her in-terest in it. She asked the employees to "Vote NoForAlamo," which came to be Respondent'sslogan.Assuming,as I must, that Walker's remarks, andthose of other officers, who on occasion spoke inthe same vein, were accurately translated to theemployees, I conclude14 that they were not coer-cive.Walker invariably concluded her set speechwith an equally set prayer, respectfully listened toby the Mexican-American drivers, which she re-peated from memory on the witness stand. It con-tained no reference to Respondent's troubles with" As did the Hearing Officer in a Report On Objections to the election ofJuly 28-29, 1965. ALAMO EXPRESS, INC.327the Union, unless her request that "God support usall the day long of this troubled life," be consideredsuch.This appeal was not accompanied by anythreat of reprisal or promise of benefit to the ad-dressee.At Brownsville, contemporaneously with the ap-pearance of Respondent's officials andWalker'sspeech and concluding prayer, and in an at-mospheresomewhat less sacrosanct,DockForeman Malino and Terminal Manager Ramarezinvited the 12 drivers to a party across the borderinMatamoros, and 9 of them went. The party in-cluded drinks, followed by supper, followed bydrinks, followed by a visit to "Boys Town," amisnomer for the prostitute quarter in Matamoros.The affair ended at 2 or 3 in the morning, TerminalManager Ramarez picking up the checks along theway.There is no evidence in the record thatRamarez mentioned the forthcoming election dur-ing the evening.Respondent offers no explanation for the givingof this party a few days before the election. It ap-pears from the record that no such affair was everpreviously held. The most that was elucidated fromRamarez was that occasionally when the soft drinkmachine showed enough profit Respondent "mayopen it" for a "get-together" of some sort. But hisfurther testimony is that there was only one "party"since he had been terminal manager, and that was abarbecue on the Company's dock at a subsequenttime.45 i-Iis further testimony is that the expenses ofthe expedition to Matamoros were met by $60 fromthe soft drink fund and about $30 or more, whichhe himself advanced. He did not state whether itwas refunded him by Respondent.It is evident that the Matamoros party was spon-sored by Respondent and paid for by it directly orfrom funds in its possession. Since it was withoutprecedent, and occurred contemporaneously withthe exhortations of Respondent's officers to "VoteNo For Alamo" in the pending election, there canbe little question but that the employees connectedthe two events as it was calculated that they should,and that they would conclude that if the Union wasdefeated similar "goodies" might come their way inthe future."him to "Vote No For Alamo," but stated that hecould not recall saying anything else. Alvarado didnot testify to the point. I credit Velasquez' versionof the conversation.At a group meeting of the employees about thesame time Aldrete, according to VeIasquez, saidthat if the Company won the election they couldexpect a raise in wages sooner than if the Unionwon. Aldrete did not specifically deny making thisremark, and I credit Velasquez.At the Galveston `terminal 2 or 3 weeks beforethe election, according to the testimony of Mar-selino Diaz, Terminal Manager Ramarez, who spon-soring of the expedition across the border has beendescribed above, asked Diaz what the employeeswere all talking about everytime they got off work.Diaz avoided a direct answer, whereupon Ramarezsaid that he thought Leon, another driver, was aleader of the Union, and asked Diaz for his opinion.Diaz said he did not know. Ramarez denied thesubstance of Diaz' testimony. I found Diaz a credi-ble witness and that Ramarez made the interroga-tions attributed to him.By interrogating employees as to their own unionmembership and that of fellow employees, and as tohow they were going to vote in the election, by pre-dicting earlier wage increases if the Union lost theelection as above related, and by similar statementsinconnectionwith the previously discusseddischarges of employees, Respondent interferedwith, restrained, and coerced employees in the ex-ercise of their rights under Section 7 of the Act inviolation of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with Respon-dent's operations described in section I, above, _have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.2.Additional interference, restraint, and coercionFelix Velasquez testified that a day or so beforethe election Aldrete, terminal manager at Laredo,called him to his office where, in the presence ofAlvarado, dock foreman, he told Velasquez that heknew he had signed a unon card and, although thatwas not too important, he did want to know howVelasquez was going to vote. Aldrete admitted hav-ing this conversation with VeIasquez' and asking15His testimony on this was as follows.Q And have you had a barbeque at the docksince that time?A.Me had one over there but I don't remember the date of it .. .Q. Prior to the July, 1965 election andthe dinnerover across theV. THE REMEDYHaving found that the Respondent has engagedin unfair labor practices in violation of Section8(a)(1) and (3) of the Act, I shall recommend thatit cease and desist therefrom and take certain affir-mative action which will effectuate the policies ofthe Act.BecauseRespondent discriminatorily dischargedemployees Raphael Perez, A. J. Fonteno, WillieRodney and Jodie Jefferson, it will be recom-way had you had other parties before that for the men?A No, not ..we have had two parties and that is about it's SeeU-Tell Corporation,150 NLRB 1534 328DECISIONS OF NATIONALmended that the Respondent offer them immediateand full reinstatement to their former or substan-tiallyequivalent, positions,without prejudice totheir seniority or other rights or privileges. It will berecommended that the Respondent make eachwhole for anyloss of earningshe may have sufferedas a resultof the discrimination against him by pay-ment of a sum of money equal to that which he nor-mally would have earned as wages from the date ofdischarge to the date of the Respondent's offer ofreinstatement,less net earnings, if any, during thisperiod. The backpay shall be computed on a quar-terly basis as prescribed by the Board in F. W.Woolworth Company,90 NLRB 289, approved inN.L.R.B. v. Seven-up Bottling Company of Miami,344 U.S. 344, and shall include interest at 6 per-cent per annum as provided by the Board inIsisPlumbing & HeatingCo.,138 NLRB 716, approvedinPhillipCareyManufacturingCompany v.N.L.R.B.,331 F.2d 720 (C.A. 6, 1964), cert. de-nied 379 U.S. 888.By failing and refusing to recognize and meetwith representatives of the Union when requested,Respondent failed to perform its duty to bargain ingood faith as required by the Act. It will thereforebe recommended that,upon requestby the Union,Respondent meet and bargain collectively with it inrespect to the terms of a collective-bargaining con-tract and, if an agreement is reached, to sign it.Because the Respondent by its conduct violatedfundamental employee rights guaranteed by Section7 of the Act, and because there appears from thisconduct a disposition to commit other unfair laborpractices,itwill be recommended that the Respon-dent cease and desist from in any manner infringingupon the rights guaranteed employees by Section 7of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532 (C.A. 4, 1941).Upon the basis of the foregoing facts and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within themeaning of Section 2(2) of the Act and is engagedin commerce within the meaning of Section 2(6)and (7) of the Act. The Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.By interfering with,restraining, and coercingemployees in the exercise of their rights under Sec-tion 7 of the Act, and by discriminatorily discharg-ing four of them, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.These unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of theAct.3.All over-the-road drivers, city pickup anddeliverymen, dockmen, helpers, checkers, andmechanics at all Respondent's terminals, excludingofficeclericalemployees,guards,watchmen,LABOR RELATIONS BOARDsalesmen, solicitors, and supervisors as defined inthe Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning ofSection 9(b) of the Act.4.The Union has been at all times on and afterMay 20, 1966, the certified, exclusive, representa-tiveof all the employees in the aforesaid ap-propriate unit for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing at all times on and after May 20,1966, to meet with and bargain in good faith withthe Union as the exclusive representative of its em-ployees in the aforestated appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) ofthe Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thiscase, it is recommended that Respondent, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activitieson behalf of the Union, or any other labororganiza-tion of its employees, by discharging any employee,or in any other manner discriminating in regard tohire or tenure of employment, or any term or con-dition of employment.(b)Refusing to bargain with the Union as theexclusive representative of its employees in the ap-propriate unit with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment.(c) Interrogating its employees concerning theirunion activity or threatening them with reprisalsbecause of such activity, or promises of benefits ifthey abstain therefrom.(d) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assist labor organizations, including the above-named labor organization, to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purposeof collective bargaining or mutual aid or protection,or to refrain from any or all such activities exceptto the extent that such right may be affected by anagreement authorized by Section 8(a)(3) of theAct, as modified by the Labor Management Re-porting and Disclosure Act of 1959.-2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer to Raphael Perez, A. J. Fonteno, WillieRodney, and Jodie Jefferson immediate and fullreinstatement to their former or substantiallyequivalent positionswithout prejudice to their ALAMOEXPRESS,INC.329seniority and other rights and privileges.(b)Make whole Raphael Perez, A.- J. Fonteno,Willie Rodney, and Jodie Jefferson for any loss ofpay they may have suffered by reason of the dis-crimination against them by payment to them of asum of money equal to theamountthey normallywould have earned as wages from the date of theirdischarge to the date of Respondent's offer of rein-statement,in the manner setforth in thesection en-titled "The Remedy."(c)Upon request bargain collectively with theaforesaid Union as the exclusive representative ofthe employees in the appropriate unit and embodyany understanding reached in a signed contract.(d) Preserve and, upon request,make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(e) Post at all of its terminals in Texas copies ofthe attached notice marked "Appendix."17 Copiesof said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 23,inwriting,within 20 days from the date of thisRecommendedOrder whatsteps Respondent hastaken to comply herewith."'11 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."-18 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."Helpers of America, or any other labor or-ganization by discharging any of our employeesor discriminating in- any other manner - inrespect to their hire or tenure of employment,or any term or condition of employment.WE WILL NOT coercively interrogate,threaten,or promise or grant benefits to em-ployees in connection with union membershipand support.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, toform labor organizations,to join or assist theabove labor organization or any other labor or-ganization,tobargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or other mu-tual aid or protection, or to refrain from any orall such activities,except to the extent thatsuch right may be affected by an agreementrequiring membership in a labor organizationas a condition of employment,as authorized inSection 8(a)(3) of the Act.WE WILL offer to Raphael Perez, A. J. Fon-teno,Willie Rodney, and Jodie Jefferson im-mediate and full reinstatement to their formeror substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, and make them whole for any lossof pay suffered as a result of the discriminationagainst them.WE WILL recognize and bargain collectivelywith the Union as the exclusivebargainingrepresentative of the employees in the follow-ing described bargaining unit:All over-the-road drivers, city pickupand deliverymen, dockmen, helpers,checkers, and mechanics at all of ourTexas terminals, excluding office and cler-icalemployees,guards,watchmen,salesmen,solicitors,and supervisors,and if an understanding is reached we will sign acontract with the Union.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT discourage membership inGeneral Drivers, Warehousemen and HelpersLocal Union, Local Unions Nos. 968, 657, and940, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andDatedByALAMO EXPRESS, INC.ALAMO CARTAGE CO.(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of -posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,6617Federal Office Building, 515 RuskAvenue,Houston,Texas77002,Telephone228-0611.